Citation Nr: 0635727	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for lumbar spine 
disorder.

4.  Entitlement to a compensable evaluation for a residual 
scar of a left neck laceration.

5.  Entitlement to a compensable evaluation for residual 
scars of left hand, left thigh, right buttocks, and right 
forearm lacerations.

6.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2005, the Board denied service connection for hearing 
loss, tinnitus, a lumbar spine disorder, and residual scar 
from right eyebrow laceration, and remanded issues concerning 
the evaluation of scars and entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324.  The veteran appealed the 
denial of service connection to the United States Court of 
Appeals for Veterans Claims (Court), which vacated and 
remanded the Board's decision concerning those issues.  In 
March 2006, the Board denied service connection for the right 
eyebrow scar and remanded the other three service connection 
issues, without mentioning the issues that had been remanded 
in July 2005.  The appeal has now been returned to the Board 
for further appellate action.

The record now before the Board does not clearly show what 
action has been accomplished on the three issues that were 
remanded in July 2005.  Accordingly, they are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic tinnitus disorder was not manifest in service 
and is unrelated to service.  

2.  Hearing loss disability was not manifest in service and 
is unrelated to service.  

3.  A lumbar spine disorder was not manifest in service and 
is unrelated to service.  

4.  Lumbar spine arthritis was not manifest to a degree of 10 
percent within one year of service separation.


CONCLUSIONS OF LAW

1.  A chronic tinnitus disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Hearing loss disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

3.  Lumbar spine disorder was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss and tinnitus  

Neither hearing loss disability nor tinnitus was diagnosed in 
service.  Tinnitus was complained of when there was an 
impression of otitis externa in service in February 1974. 

On service discharge examination in August 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
30
15
10
5
15

In his December 2002 claim, the veteran stated that hearing 
loss and tinnitus began in October 1974.  On VA examination 
in February 2003, he stated that he had noticed the presence 
of tinnitus since 1975 and that he had been exposed to 
excessive noise of an aircraft carrier for 15 months in 
service.  He had been a driller for 10 years after service, 
using hearing protection.  No audiological test results were 
reported then or on examination in November 2003 because the 
test results were invalid.  

However, in November 2003, the examiner indicated that she 
felt the veteran had some hearing loss present and he 
reported tinnitus.  She stated that he had normal hearing on 
service discharge and that she did not feel that the hearing 
loss which was felt to be present did not begin as a result 
of the veteran's service.  The veteran testified in October 
2004 that he had had tinnitus ever since the tinnitus which 
he had in service.  He indicated that he had been down at the 
rifle range before getting treatment in service.  He also 
indicated that he stood guard a lot at the naval air station, 
and that big jets came by the barracks and that this hurt his 
hearing a lot.  He stated that both the hearing loss and the 
tinnitus continued the whole time he was on active duty.

In April 2006, there was an attempt to perform an audiometric 
examination, but the examiner stated that the results 
reported were grossly invalid, that the veteran had been 
evaluated 3 times and either he was unable or unwilling to 
provide valid behavioral responses, and that retest is not 
warranted.  The examiner indicated that it was not possible 
to determine whether the veteran had hearing loss, but that, 
based on historical information in the claims folder, if the 
veteran did have hearing loss, it most likely would have 
occurred following active military service.  It was his 
opinion that the veteran's claimed tinnitus and hearing loss 
were not caused by or a result of military noise.  

Preliminarily, the Board finds that the evidence does not 
show that the veteran has hearing loss disability in either 
ear as defined by 38 C.F.R. § 3.385.  For VA compensation and 
pension purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  No test results of record which 
have been deemed valid have indicated that he has hearing 
loss disability as regulatorily defined.  

However, assuming for the sake of argument that the veteran 
currently has both a chronic tinnitus disorder and a hearing 
loss disability, the preponderance of the evidence indicates 
that neither is related to service.  Neither was diagnosed in 
service, and the examiner in 2004 indicated that the 
veteran's tinnitus was not service related, and that there 
was no evidence that the veteran's hearing loss was service 
related.  He also opined that neither was caused by or a 
result of military noise and that hearing loss most likely 
would have occurred following active military service.  The 
statement in the November 2003 report, which contains a 
double negative, is not clearly a nexus opinion in support of 
the claim; rather, it appears to be a negative nexus opinion.  
Moreover, the January 2006 joint motion stated that there was 
not then sufficient evidence to decide the claims, and that 
the evidence did not contain medical nexus opinions regarding 
hearing loss and tinnitus.

In essence, the preponderance of the evidence is against both 
claims and no evidence shows that either is service related.  
The veteran is competent to report hearing loss and tinnitus 
symptoms and their duration, but he is not competent to 
indicate the cause of his current claimed disorders.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Lumbar spine

A lumbar spine disorder was not shown in service or until 
2000.  The veteran's service medical records do not report 
any lumbar spine problem, and the August 1975 service 
discharge examination report contained no lumbar spine 
diagnosis.  The veteran reported, on VA examination in 
February 2003, that he slipped and fell through a glass 
window and landed on his back in service in October 1974, and 
that he has had some back pain since then. Similar testimony 
was provided during an October 2004 videoconference hearing.  

However, while there is an October 1974 treatment report for 
lacerations of the left thigh, right buttock, and left side 
of the veteran's neck, the veteran is unable to indicate the 
etiology of a current lumbar spine disorder, or to indicate 
that it was present in service.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

There is no competent medical evidence indicating that the 
veteran's current lumbar spine disorder, diagnosed on VA 
examination in April 2006 as mild degenerative changes of the 
lumbosacral junction with degenerative disc disease at L4-5 
and L5-S1, is related to service.  To the contrary, a VA 
spine examiner in April 2006 stated that it was less likely 
as not that this is service related.  

Also, there is no competent evidence indicating that 
arthritis was manifest to a degree of 10 percent within one 
year of service separation.  


The veteran alleged, on examination in 2003 and during his 
October 2004 hearing, that he has had pain since service.  
However, continuity of symptomatology is not supported by 
records or otherwise, and the examiner in 2006 indicated that 
there was no indication that there was a chronic lumbar spine 
problem when treatment was rendered in October 1974.  The 
veteran had reported in December 2002 that he had had his 
back treated from October 1974 to present, but the lack of 
supporting treatment records for such a long time bears on 
his credibility.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  Through March 2004 and 
March 2006 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
February 2004 statement of the case.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, prejudice has not been 
alleged, and the lack of such a pre-decision notice is not 
prejudicial.  Notice was provided prior to the last RO 
adjudication.

The veteran was notified of disability ratings and effective 
dates in July 2006.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  While this was after the initial adjudication, 
it cured any notice and assistance deficiencies concerning 
effective date and/or degree of disability because the 
veteran was given an opportunity to submit evidence after it.  
Moreover, any deficiencies in VA's duties to notify the 
claimant concerning effective date or degree of disability 
for the claims are harmless, as service connection has been 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, Social Security 
Administration records, and VA examination reports.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for a chronic tinnitus disorder is denied.

Service connection for hearing loss disability is denied.

Service connection for lumbar spine disorder is denied.


REMAND

The Board previously found, in July 2005, that a remand was 
required to secure additional evidence concerning the 
severity of the appellant's service-connected scars.  As 
noted above, the record now before the Board is unclear 
concerning whether any of the remand action ordered has been 
accomplished.  Accordingly, the remand is being reiterated.

For the service-connected residual scar of a left neck 
laceration, which is rated under Diagnostic Code 7800, for 
disfigurement of the head, face, or neck, the evaluation 
criteria address matters including the length, width, 
texture, color, and surface contour of the scar.  38 C.F.R. § 
4.118 (2006).  Review of the February 2003 VA examination 
report finds that it does not contain sufficient information 
to adequately address the relevant rating criteria for all 
the scars.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2006).  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In addition, in the veteran's August 2003 notice of 
disagreement, he contended that the VA examination of 
February 2003 was incomplete and that his disabilities had 
increased in severity since the examination.  Where an 
appellant claims that his condition is worse than when 
originally rated, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  On remand, the RO should schedule the appellant for 
a VA examination to address the severity of the disabilities.

The Board notes that the issue of entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities must be deferred pending completion of 
this development and readjudication of the claims for 
increased ratings for the service-connected scars.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for to the agency of 
original jurisdiction (AOJ) for the following action:  

1.  Schedule the veteran for an 
examination to assess the severity of the 
residual scar of a left neck laceration 
and the residual scars of left hand, left 
thigh, right buttocks, and right forearm 
lacerations.  Provide the claims folder to 
the examiner for review; the report of the 
examination should specifically state that 
such a review was conducted.  For the neck 
scar, ask the examiner to address the 
length and width of the scars, whether the 
surface contour of a scar was elevated or 
depressed on palpation, whether a scar was 
adherent to underlying tissue, the area in 
square inches of hypo- or hyper-pigmented 
skin, the are in square inches where skin 
texture was abnormal (irregular, atrophic, 
shiny, scaly, etc.), the area in square 
inches where underlying tissue was 
missing, and the area in square inches 
where the skin was indurated and 
inflexible.  For each of the remaining 
scars, ask the examiner to address whether 
the scar is deep or superficial, the area 
of the scar, whether the scar causes 
limited motion, whether the scar is 
unstable, whether the scar is painful on 
examination, or whether the scar otherwise 
causes limitation of function of the 
affected part.  A complete rationale 
should be given in an examination report 
for all opinions and conclusions 
expressed.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


